Citation Nr: 0823191	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  08-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  

In June 2008, the veteran, located at the RO in Little Rock, 
appeared at a videoconference hearing, and testified before 
the undersigned Acting Veterans Law Judge sitting in 
Washington, D.C.  A written transcript of the hearing 
testimony is associated with the record and has been 
reviewed.

A motion to advance this case on the docket due to the 
advanced age of the veteran was received and granted in June 
2008.  See 38 U.S.C.A. §7107 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.900(c) (2007).

In its October 2007 statement of the case (SOC), the RO 
determined that new and material evidence had been submitted 
to reopen service connection claim for bilateral hearing 
loss.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue is captioned as above.

Herein, the Board reopens the veteran's service connection 
claim for bilateral hearing loss.  The reopened claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC. 
FINDINGS OF FACT

1.  A November 1984 rating decision denied service connection 
for bilateral hearing loss; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

2.  The evidence received subsequent to the November 1984 
rating decision, when considered with previous evidence of 
record, relates to a previously unestablished fact that is 
necessary to substantiate the claim, and has a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1984 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C. § 
4005 (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); 
currently, 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007). 

2.  Evidence received since the RO's November 1984 rating 
decision is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the claim 
has been reopened, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, in a November 1984 rating decision, the RO 
denied the veteran's service connection claim for bilateral 
hearing loss, as there was no evidence showing that hearing 
loss was demonstrated in service.  His service medical 
records were unavailable.  Notice of this decision was issued 
on November 27, 1984.  Because the veteran did not submit a 
notice of disagreement with the November 1984 rating decision 
within one year of issuance of notice of the decision, the 
November 1984 decision denying service connection for 
bilateral hearing loss became "final" under 38 U.S.C.A. § 
7105(c).  See also 38 C.F.R. § 20.1103. 

Thus, the question for the Board now is whether new and 
material evidence has been received by VA in support of the 
veteran's claim since the issuance of the November 1984 
rating decision.  

After reviewing the evidence, the Board finds that the 
evidence received since the final November 1984 rating 
decision is new and relates to the question of a nexus 
between the veteran's current hearing loss disability and 
service.  Significantly, the veteran submitted a June 2007 
letter from a private doctor that noted progressive hearing 
loss since the veteran's active service and stated that the 
veteran's hearing loss should be considered to be secondary 
to the loud tank noise he endured during service.  The 
veteran also submitted statements from two individuals 
indicating that his hearing was normal prior to his entry 
into service. 

In sum, the Board finds that the evidence received since the 
November 1984 rating decision raises a reasonable possibility 
of substantiating the claim.  Consequently, VA has received 
new and material evidence to reopen the veteran's claim for 
service connection for bilateral hearing loss, and the claim 
is reopened.  38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).


ORDER

New and material evidence has been received to reopen the 
service connection claim for bilateral hearing loss; to this 
extent only, the claim is allowed.


REMAND

Additional development is needed prior to further disposition 
of this claim.  

The veteran served on active duty from April 1944 to November 
1945.  The veteran served in World War II as a tank driver.  
His service medical records are unavailable for review.  
However, the veteran testified in June 2008 that he sought 
treatment from two private physicians shortly after he was 
released from service and that he was told by both that he 
had sustained nerve damage.  The veteran's son testified that 
his father had problems with his hearing for as long as he 
can remember and that the veteran always related his hearing 
loss to in-service noise exposure.  

The veteran has also submitted statements from two 
individuals indicating that his hearing was normal prior to 
his active service.

The veteran underwent a VA audiology examination in September 
2006.  Although moderate to severe bilateral hearing loss was 
diagnosed, the examiner was unable to provide an opinion as 
to the likely etiology of the veteran's hearing loss, as the 
veteran had related both in-service and post-service 
significant noise exposure.

Thereafter, the veteran submitted a June 2007 letter from a 
private physician which notes that the veteran provided a 
history of severe hearing loss beginning after he served as a 
tank driver in the military.  The physician stated that the 
veteran's hearing loss should be considered to be secondary 
to the tank noise to which he was exposed.  

Given the preceding evidence, the Board finds that an 
addendum to the September 2006 VA opinion is necessary; one 
that considers all evidence of record.  In cases where the 
service medical records are unavailable, applicable here, VA 
has a heightened duty to assist the veteran with his claim.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Lastly, the Board notes that, in the March 2007 rating 
decision, the RO declined to reopen a previously denied 
service connection claim for tinnitus.  The veteran submitted 
a written statement dated October 2007 which can be construed 
as a timely notice of disagreement with respect to the denial 
of the new and material evidence claim for tinnitus.  To 
date, the RO has not issued the veteran a SOC with respect to 
such claim.  Under the circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).



Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
transferred to the VA examiner who 
conducted the September 2006 VA audiology 
examination.  The claims folder must be 
made available to the examiner for review.   

The VA examiner is specifically requested 
to prepare an addendum in which she 
reviews the entire claims folder, to 
include the evidence added since the 
September 2006 VA examination, and 
determines the etiology of the veteran's 
current bilateral hearing loss.  

Specifically, the examiner should opine 
whether there is a 50 percent probability 
or greater that the veteran's current 
bilateral hearing loss disability is 
causally related to his active military 
service.  In doing so, the examiner is 
asked to reconcile any opinion with the 
June 2007 statement from T.S., M.D., and 
the buddy statements received in November 
2007. 

If the September 2006 examiner is no 
longer available, or if this examiner 
determines that another examination would 
be helpful, the veteran should be 
scheduled for a new C&P examination.

2.  The AMC should issue the veteran a SOC 
with respect to his claim seeking to 
reopen his service connection claim for 
tinnitus.  The veteran is hereby notified 
that, following the receipt of the SOC 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
The veteran should be advised of the time 
period in which to perfect his appeal.  
Only if the veteran's appeal as to this 
issue is perfected within the applicable 
time period, then such should return to 
the Board for appellate review.

3.  Following the above, the AMC should 
readjudicate the service connection claim 
for bilateral hearing loss.  If the 
determination remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


